 

Exhibit 10.1

 

SECOND Amendment

 

to

 

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Second Amendment to Second Amended and Restated Limited Liability Company
Agreement (this “Amendment”) is made and entered into as of July 21, 2015, by
and among ZAIS Group Parent, LLC, a Delaware limited liability company (the
“Company”), ZAIS Group Holdings, Inc., a Delaware corporation (“Holdings”), R.
Bruce Cameron (“Cameron”), in his capacity as the Required Independent Director
thereunder, and Christian Zugel (“Zugel”), in his capacity as the Founder Member
Representative thereunder. Capitalized terms used in this Amendment but not
defined herein shall have the respective meanings given to them in the Agreement
(as defined below).

 

WHEREAS, the Company, Holdings, Zugel and the other Members are parties to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of March 17, 2015 (as amended, the “Agreement”); and

 

WHEREAS, pursuant to Section 12.1 of the Agreement, the Company, Holdings (as
the Managing Member), Cameron (as the Required Independent Director) and Zugel
(as the Founder Member Representative) now desire to amend the Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Agreement and this Amendment and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.Amendments.

 

(a)Section 1.1 of the Agreement is hereby amended by:

 

(i)          replacing the defined term “Founder Member Ownership Threshold” in
its entirety with the following:

 

““Founder Member Ownership Threshold” means any time when the Founder Members,
collectively, hold at least ten percent (10%) of the Class A Common Stock then
outstanding of the Managing Member, (a) treating as outstanding for such purpose
both Class A Common Stock actually outstanding at such time and, on an
as-if-exchanged basis, any Class A Common Stock of the Managing Member at any
time potentially issuable to the Founder Members through an exchange or
conversion of Units for shares of Class A Common Stock, based on the number of
Units owned as of such time by the Founder Members (but otherwise taking into
account only shares of Class A Common Stock of the Corporation actually then
outstanding), and (b) excluding, for purposes of such determination, any Class A
Common Stock (i) issued as compensation to employees of, or other service
providers to, the Company or its Affiliates, including directors of Holdings,
other than Founder Members (or acquired by any such Person via an exchange or
conversion of Units into Class A Common Stock) or (ii) issued to any Person as
consideration in connection with an acquisition of any business (whether taking
the form of an asset acquisition or an acquisition of stock or other equity
interests of a third party) or other assets by or on behalf of, or for
contribution to, the Company or any Subsidiary of the Company (or acquired by
any such Person via an exchange or conversion of Units into Class A Common
Stock).”; and

 

 

 

  

(ii)         in the definition of “Restricted Period”, inserting the word “a”
immediately after the text “the date such Class B Member becomes”.

 

(b)          Section 1.2 of the Agreement is hereby amended to insert the
following defined terms into the table therein, in alphabetical order:

 



Defined Term   Section Target Assets   3.4(g) Triangular Acquisition   3.4(g)
Triangular Acquisition Units   3.4(g)



 

(c)          Section 3.4(d) of the Agreement is hereby amended by:

 

(i)          replacing the word “or” after the text “Section 3.4(c)” with a
comma;

 

(ii)         inserting the text “Section 3.4(g) or” immediately after the text
“Section 3.4(f) or”;

 

(iii)        deleting the parenthesis immediately after the text “Investment
Agreement”; and

 

(iv)        inserting a parenthesis immediately after the text ““Dilutive
Issuance”)”.

 

(d)          Section 3.4(f) of the Agreement is hereby amended by:

 

(i)          inserting the text “or any similar plan or arrangement hereafter
adopted” immediately after the text “At any time the Managing Member issues a
share of Class A Common Stock pursuant to the Incentive Plan”; and

 

(ii)         inserting the text “(or other similar plan or arrangement)”
immediately after the text “(iii) the Company shall be deemed to Transfer such
share of Class A Common Stock to the recipient of such Class A Common Stock
pursuant to the Incentive Plan”.

 

- 2 -

 

  

(e)          Section 3.4 of the Agreement is hereby amended by inserting the
following Section 3.4(g) immediately after Section 3.4(f):

 

“(g)            At any time that the Managing Member issues a share of Class A
Common Stock or a share of other Capital Stock of the Managing Member (other
than Class B Common Stock) as all or part of the consideration for an
acquisition by the Company or any Subsidiary of the Company of the Capital Stock
or assets of any Person (“Target Assets”) without itself directly receiving
proceeds from such issuance (a “Triangular Acquisition”), with respect to
issuances of Class A Common Stock in any such circumstance, the Company shall
issue to the Managing Member, for each share of Class A Common Stock issued, a
number of Class A Units registered in the name of the Managing Member that is
equal to the Exchange Ratio and with respect to issuances of Capital Stock of
the Managing Member (other than Class A Common Stock or Class B Common Stock),
the Company shall issue to the Managing Member, for each such share of such
Capital Stock issued by the Managing Member, one (1) unit of Capital Stock of
the Company registered in the name of the Managing Member on substantially
equivalent terms (any such Class A Units or other Capital Stock of the Company
so issued, “Triangular Acquisition Units”).  For applicable income tax purposes,
depending on the circumstances, either (1) under “cause to be directed”
principles, the Managing Member shall be deemed to have received the Target
Assets acquired on account of the issuance of such share and, in return for the
Triangular Acquisition Units, to have concurrently transferred as a Capital
Contribution such Target Assets to the Company (that, in turn, in the case of
any acquisition of Target Assets by a Subsidiary of the Company, shall be
treated as further contributing the Target Assets to such Subsidiary), or (2)
under the principles of Regulations Section 1.1032-3, the Managing Member shall
be deemed to have contributed to the capital of the Company as a Capital
Contribution, in return for the Triangular Acquisition Units, an amount of cash
equal to the Closing Price on the date such share is issued and the Company
shall be deemed to have used such cash to purchase such share from the Managing
Member (and, in the case of a Subsidiary acquisition, in turn to have
contributed the share to its Subsidiary) for use as consideration in the
Triangular Acquisition.  In all events, in connection with any Triangular
Acquisition or similar transaction, the Managing Member shall take all
reasonably available steps to ensure the transaction does not result in “zero
basis” or other adverse income tax consequences. Without limitation, this
Agreement should never be construed or interpreted as contemplating or
permitting that the Company (or any Subsidiary of the Company) hold or be
treated as holding, and at no time whatsoever shall the Company (or any
Subsidiary of the Company) hold or be treated as holding, any shares of Class A
Common Stock or other Capital Stock of the Managing Member.”

 

- 3 -

 

  

(f)          Section 4.1 of the Agreement is hereby amended by replacing the
text “Section 3.4(c) and Section 3.4(f)” with the text “Section 3.4(c), Section
3.4(f) and Section 3.4(g).”

 

(g)          Section 4.6(a)(i) of the Agreement is hereby amended by:

 

(i)          Inserting the text “(or deemed contributed pursuant to Section
3.4(f) or (g))” immediately after the text “money contributed”; and

 

(ii)         Inserting the text “(or deemed contributed pursuant to Section
3.4(g))” immediately after the text “property contributed”.

 

(h)          Section 11.5 of the Agreement is hereby amended by:

 

(i)          inserting the word “any” immediately after the text “best efforts
to cause”; and

 

(ii)         inserting the text “constituting an Operating Subsidiary”
immediately before the text “to file a valid election under Section 754 of the
Code effective for such entity’s taxable year in which such acquisition
occurs,”.

 

2.          No Other Modifications. Except as specifically provided in this
Amendment, the Agreement shall remain in full force and effect without any other
amendments or modifications.

 

3.          Counterparts. This Amendment may be executed in two or more
counterparts (including by facsimile or other electronic means), each of which
shall be deemed to constitute an original, but all of which together shall be
deemed to constitute one and the same instrument.

 

4.          Governing Law. This Amendment will be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State, without giving effect
to any conflicts of laws provisions.

 

[Signature pages follow]

 

- 4 -

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  ZAIS GROUP PARENT, LLC       By: /s/ Michael F. Szymanski     Name: Michael F.
Szymanski     Title: Chief Executive Officer       ZAIS GROUP HOLDINGS, INC.    
  By: /s/ Michael F. Szymanski     Name: Michael F. Szymanski     Title: Chief
Executive Officer       /s/ Christian Zugel   Christian Zugel, in his capacity
as the Founder Member Representative       /s/ R. Bruce Cameron   R. Bruce
Cameron, in his capacity as the Required Independent Director

 

[Signature Page to Second Amendment to Second Amended and Restated Limited
Liability Company Agreement]

 

 

 